Citation Nr: 1036548	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
sleep apnea for the period prior to May 12, 2006.

2.  Entitlement to a rating in excess of 50 percent for sleep 
apnea for the period beginning May 12, 2006.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the Air Force 
from December 1998 to June 1999 and had active duty in the Army 
from January 2001 to May 2005.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Waco, Texas.  The appeal came to the 
Board from the RO in Wilmington, Delaware.  In April 2009 the 
Board remanded the Veteran's claims for higher ratings for his 
sleep apnea.  These claims have now been returned to the Board 
for appellate disposition.


FINDINGS OF FACT

1.  For the period prior to May 12, 2006, the evidence does not 
show that the Veteran required the use of a breathing assistance 
device such as a continuous airway pressure (CPAP) machine.

2.  For the period beginning May 12, 2006, the evidence does not 
show that the Veteran experienced chronic respiratory failure 
with carbon dioxide retention or cor pulmonale or that he 
required a tracheotomy.


CONCLUSIONS OF LAW

1.  For the period prior to May 12, 2006, the criteria for an 
initial evaluation in excess of 30 percent for sleep apnea were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.97 Diagnostic Code 6847 (2009).

2.  For the period beginning May 12, 2006, the criteria for an 
evaluation in excess of 50 percent for sleep apnea were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.97 
Diagnostic Code 6847 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.   

In a letter dated in August 2005, prior to the rating decision 
that is appealed herein, the RO informed the Veteran of the 
parameters of its duty to assist him in developing evidence in 
support of his claim.  The letter also explained what the 
evidence needed to show in order to establish service connection 
for a claimed disability.  Additionally, in a letter dated in 
March 2006, also prior to the rating decision at issue, the 
Veteran was sent a letter that explained the general manner 
whereby VA assigns disability ratings and effective dates.

The Veteran's claim for higher initial ratings for his sleep 
apnea is a downstream issue from his claim for entitlement to 
service connection for that disability.  The RO granted service 
connection for sleep apnea in an April 2006 rating decision and 
assigned a 30 percent rating.  The Veteran then filed a notice of 
disagreement contending that he should have received a higher 
rating.  In a subsequent decision, the RO increased the Veteran's 
rating for his sleep apnea to 50 percent effective May 12, 2006.

In these types of circumstances, VA is not required to issue a 
new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential 
opinion, the General Counsel held that although VA is required to 
issue a statement of the case (SOC) if the downstream issue is 
not resolved, 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to substantiate 
the newly raised issue. Id.  In this case, the Veteran was issued 
an SOC in April 2007 that addressed his claim for a higher rating 
for sleep apnea.  He was also sent a supplemental statement of 
the case (SSOC) that addressed this issue in May 2010.  

In addition to its duty to provide the claimant with various 
notices, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that necessary to substantiate 
his or her claim, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, VA treatment records, and the written 
contentions of the Veteran.  The Veteran was also provided with a 
VA respiratory examination that was sufficiently thorough to 
enable a determination of the Veteran's claim.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.



II.  Prior Remand

This case was remanded by the Board in April 2009.  A Veteran has 
a right to substantial compliance with the instructions that are 
set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd 
sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with). 

In this case, the Veteran's claims pertaining to his ratings for 
his sleep apnea were remanded because the RO had erroneously 
informed the Veteran that his appeal was satisfied after his 
rating was increased from 30 percent to 50 percent effective May 
12, 2010.  The Board determined that the Veteran did not 
unequivocally limit his appeal so as for it to be entirely 
satisfied by this increase.  The RO was instructed to consider 
all evidence received after the issuance of the August 2007 
rating decision that granted the increase and to issue another 
SSOC.  This was done, with the SSOC being issued in May 2010.  
Therefore, there was substantial compliance with the instructions 
that were set forth in the Board's remand.

III.  Initial Rating

The Veteran contends that he should receive higher ratings for 
his sleep apnea for the periods before and after May 12, 2006.  
The only specific contention made by the Veteran with regard to 
this was his assertion in his June 2006 Notice of Disagreement 
that he had a CPAP machine.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Sleep apnea is rated pursuant to 38 C.F.R. § 4.97, diagnostic 
code 6847.  A 30 percent rating is assigned when the Veteran 
experiences persistent daytime hypersomnolence.  A 50 percent 
rating is assigned when the Veteran's sleep apnea requires him or 
her to use breathing assistance such as a CPAP.  A 100 percent 
rating is assigned when the Veteran experiences chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale or when a tracheotomy is required.  Id. 

The Veteran's service treatment records reflect that after he was 
diagnosed with mild sleep apnea he was given a CPAP trial 
beginning in October 2003.  A December 2003 treatment note 
indicated that the Veteran was not compliant with CPAP treatment.  
Thereafter, the Veteran was scheduled for surgery to remedy his 
sleep apnea which was to take place in March 2004.  On the 
Veteran's claim form he indicated that he underwent a 
uvulopalatophayngoplasty (UPPP) to treat his sleep apnea.  

In September 2005 the Veteran underwent a VA respiratory 
examination.  The Veteran reported a history of daytime 
hypersomnolence and loud snoring.  After an in service sleep 
study recommended a CPAP trial the Veteran used a CPAP machine 
for 6 months.  This was not helpful so he opted to have the UPPP.  
He reported that despite the surgery he was still sleepy during 
the day.  The Veteran also reported a history of recurrent 
coughing and bronchitis but pulmonary function testing showed 
that he did not have asthma.  The Veteran did not experience 
dyspnea on exertion.  He did not have cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  

The examiner concluded that an in service sleep study showed a 
history of mild sleep apnea and that the Veteran was given a CPAP 
trial in service that did not work.  It was possible that the 
Veteran had other sleep disorders.  The in service sleep study 
showed that the Veteran did not have any major desaturations.  

The Veteran established treatment with VA on May 12, 2006.  At 
that time, the Veteran reported that he was given a CPAP machine 
when he was in the military and he requested that it be 
readjusted and that he be given a new mask.  In September 2006 
the Veteran reported that although prior CPAP trials were 
ineffective he was willing to try again.  The Veteran reported 
intermittent day time fatigue and non-restorative sleep.  The 
Veteran was advised on interventions that would help him tolerate 
CPAP.  

The evidence does not show that the Veteran met the criteria for 
a 50 percent rating prior to May 12, 2006.  While the Veteran was 
issued a CPAP machine during his service and underwent a CPAP 
trial, he reported that this was ineffective and that he instead 
elected to have UPPP.  The Veteran did not report any current 
CPAP usage at his September 2005 VA examination.  The first 
indication that the Veteran returned to CPAP usage was when he 
came to VA and requested adjustments of the machine and a new 
mask.  The RO increased the Veteran's rating to 50 percent as of 
this date.

There is no evidence that the Veteran met the criteria for a 
rating in excess of 50 percent for sleep apnea at any time.  
There is no evidence of chronic respiratory failure with carbon 
dioxide retention or cor pulmonale and the Veteran has not 
required a tracheotomy.  The Veteran's symptoms primarily consist 
of snoring, disrupted and non-restorative sleep, and daytime 
tiredness.  

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptoms 
are contemplated by the rating schedule.  Moreover, there is no 
evidence that the Veteran's sleep apnea caused repeated 
hospitalizations or that it materially interferes with the 
Veteran's employment.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

An initial rating in excess of 30 percent for sleep apnea for the 
period prior to May 12, 2006 is denied.

A rating in excess of 50 percent for sleep apnea for the period 
beginning May 12, 2006 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


